Exhibit 10.4

     
 
  Lexington Realty Trust
 
  TRADED: NYSE: LXP
 
  One Penn Plaza, Suite 4015
 
  New York NY 10119-4015

Contact at Lexington Realty Trust
T. Wilson Eglin, Chief Executive Officer
Investor or Media Inquiries
Phone: (212) 692-7200 E-mail: tweglin@lxp.com
 
FOR IMMEDIATE RELEASE
October 28, 2008
LEXINGTON REALTY TRUST ANNOUNCES
FORWARD PURCHASE BY LEXINGTON OF 3.5 MILLION OF ITS COMMON SHARES
AND ACQUISITION BY VORNADO REALTY TRUST AND WINTHROP REALTY TRUST
OF A TOTAL OF 11.5 MILLION LEXINGTON COMMON SHARES
New York, NY — October 28, 2008 — Lexington Realty Trust (NYSE:LXP) today
announced that Lexington agreed to the forward purchase of 3.5 million of its
common shares, and an affiliate of Vornado Realty Trust agreed to purchase
8.0 million common shares of Lexington and an affiliate of Winthrop Realty Trust
agreed to purchase 3.5 million common shares of Lexington, each for $5.60 per
share. The common shares were previously held by AP LXP Holdings LLC, an
affiliate of Apollo Real Estate Advisors III, L.P. The settlements of the
purchases are expected to occur on or about October 30, 2008.
In connection with the forward purchase, Lexington has prepaid 50% of the
forward purchase price and will make floating payments during the term of the
forward purchase at LIBOR plus 250 basis points per annum. The forward purchase
contract is required to be settled no later than October 2011. Lexington may
settle the contract by paying the balance of the purchase price and receiving
the underlying shares. Alternatively, under certain conditions Lexington may
elect to net-settle the contract either in cash or in shares.
In connection with the purchases, each of Vornado and Winthrop has arranged for
interest-only financing at 50% of the purchase price of the common shares
purchased, which financing bears interest at floating LIBOR plus 250 basis
points per annum, matures in October 2011 and is secured by the common shares
purchased by the holder.
About Lexington Realty Trust
Lexington Realty Trust is a real estate investment trust that owns, invests in,
and manages office, industrial and retail properties net-leased to major
corporations throughout the United States and provides investment advisory and
asset management services to investors in the net lease area. Lexington shares
are traded on the New York Stock Exchange under the symbol “LXP”. Additional
information about Lexington is available on-line at http://www.lxp.com or by
contacting Lexington Realty Trust, Investor Relations, One Penn Plaza,
Suite 4015, New York, New York 10119-4015.
This release contains certain forward-looking statements which involve known and
unknown risks, uncertainties or other factors not under Lexington’s control
which may cause actual results, performance or achievements of Lexington to be
materially different from the results, performance, or other expectations
implied by these forward-looking statements. Factors that could cause or
contribute to such differences include, but are not limited to, those discussed
under the headings “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and

 



--------------------------------------------------------------------------------



 



          Lexington Realty Trust   Page 2 of 2

“Risk Factors” in Lexington’s most recent annual report on Form 10-K filed with
the Securities and Exchange Commission (“ SEC”) on February 29, 2008 and other
periodic reports filed with the SEC, including risks related to: (1) the receipt
of trade confirmations and settlement of the trades described above, and (2) the
consummation of the financing described above. Lexington can provide no
assurances that the trades and financing described above will be consummated on
the terms described above or at all. Copies of the periodic reports Lexington
files with the SEC are available on Lexington’s website at www.lxp.com.
Forward-looking statements, which are based on certain assumptions and describe
the Lexington’s future plans, strategies and expectations, are generally
identifiable by use of the words “believes,” “expects,” “intends,”
“anticipates,” “estimates,” “projects”, “is optimistic” or similar expressions.
Lexington undertakes no obligation to publicly release the results of any
revisions to those forward-looking statements which may be made to reflect
events or circumstances after the occurrence of unanticipated events.
Accordingly, there is no assurance that Lexington’s expectations will be
realized.
Source: Lexington Realty Trust

 